     Case 3:10-cr-00128-RNC Document 1109 Filed 05/14/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES                      :
                                   :
v.                                 :   CASE NO. 3:10-cr-128-8 (RNC)
                                   :
CHARLES HANDY,                     :
                                   :
           Defendant.              :


          ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

     Defendant Charles Handy has moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).       The government does not

object to the motion.    For the reasons that follow, the motion

is granted.

     In April 2011, a jury convicted Mr. Handy of (1) conspiracy

to possess with intent to distribute 50 grams or more of cocaine

base; (2) possession with intent to distribute 5 grams or more

of cocaine base; and (3) possession with intent to distribute 5

grams or more of cocaine base.     On November 28, 2011, he was

sentenced to 150 months’ imprisonment to run concurrently on

each count, followed by eight years of supervised release, also

to be served concurrently on each count.

     While incarcerated, Mr. Handy completed the Residential

Drug Treatment Program (“RDAP”), leading to a one-year reduction

in his sentence.   In October 2019, he was transferred to

Watkinson House to serve the remainder of his term, with an

anticipated release date of February 2020.       While at Watkinson

                                   1
     Case 3:10-cr-00128-RNC Document 1109 Filed 05/14/20 Page 2 of 4



House, Mr. Handy maintained employment and took a course to earn

a Commercial Driver’s License with the New England Tractor

Trailer Training School (“NETTS”).      Mr. Handy was “an

outstanding student with perfect attendance” and passed the CDL

course.

     In mid-January, while enrolled at NETTS, Mr. Handy was

required to make a trip to the Department of Motor Vehicles to

obtain his permit.   Mr. Handy informed the school that he was

combining the trip with a doctor’s appointment to receive a

required physical.   Unfortunately, however, while Mr. Handy was

completing these (permitted) errands, a call was made to the

school to verify his presence, and the school erroneously

reported that he was not in attendance that day.        As a result,

Mr. Handy was remanded into custody based on a charge of failing

to return to the halfway house within a four-hour period (during

which he was receiving his required physical).        Further, his

one-year reduction for completing RDAP was rescinded.         His

release date is now February 2021.

     In addition to these unfortunate circumstances, Mr. Handy

is at risk for severe harm if he contracts COVID-19.         He is 53

years old and suffers from congestive heart failure,

hypertension, obesity, and chronic knee issues for which he

receives immunosuppressant steroid injections.        These conditions

all represent significant risk factors for severe illness were

                                   2
        Case 3:10-cr-00128-RNC Document 1109 Filed 05/14/20 Page 3 of 4



he to contract COVID-19.       Mr. Handy is incarcerated at Wyatt

Detention Center, which has dozens of confirmed COVID cases.

Mr. Handy’s vulnerability to severe illness provides an

extraordinary and compelling reason justifying compassionate

release in accordance with § 3582(c)(1)(A).           See United States

v. Rivernider, No. 3:10-cr-222, ECF No. 785 (D. Conn. May 12,

2020) (granting compassionate release to 54 year old male with

diabetes, heart disease, and hypertension); United States v.

Brown, 4:05-cr-227-1, 2020 WL 2091802, at *9 (S.D. Iowa Apr. 29,

2020) (citing decisions granting compassionate release because

of risk factors linked to COVID-19).

     The Court further finds that the sentencing factors in 18

U.S.C. § 3553(a) weigh in favor of compassionate release at this

time.    As was noted at sentencing, Mr. Handy’s criminal record

has primarily been a result of his own struggles with substance

abuse.    His completion of the RDAP program represents a

significant step forward for him.         Moreover, as discussed above,

were it not for an unfortunate error, he would have been

released by now with credit for successfully completing the RDAP

program.

     Mr. Handy’s risk for recidivism is low.           He is subject to

an extended term of supervised release with numerous conditions,

including a continued requirement that he engage in substance

abuse monitoring and treatment.         He has a supportive family

                                      3
     Case 3:10-cr-00128-RNC Document 1109 Filed 05/14/20 Page 4 of 4



available to assist him in recovery, and has ably demonstrated

his capacity for gainful employment.      And his need for medical

care can best be addressed in the community.

     Accordingly, it is hereby ordered:

     1. The motion for compassionate release is granted and Mr.

       Handy’s term of imprisonment is reduced to time-served.

     2. Mr. Handy will be released from the custody of the Bureau

       of Prisons forthwith.

     3. Upon his release from custody, Mr. Handy will self-

       quarantine for a period of 14 days.

     4. During this 14-day period, Mr. Handy will make reasonable

       efforts to be tested for COVID-19.        If he tests positive,

       he will notify Wyatt Detention Center.

     5. All the terms of the Judgment remain in effect.



So ordered this 14th day of May, 2020.



                                 ____________/s/ RNC___________
                                      Robert N. Chatigny
                                 United States District Judge




                                   4
